Title: To George Washington from “A Genuine Federalist”, 25 December 1792
From: “A Genuine Federalist”
To: Washington, George



Sir
Ohio River decr 25th 1792

How you will Brook this I know not and most probably will never know, be that as it May I hope you will attend to the following hints, so far as the[y] merit attention the[y] are Communicated by one who has neither a disposition to flatter nor to give offence and who is actuated by no other Motives than a desire to promote the publick interest and avert the evils with which we are threatned. Our Situation on the frontiers is Rather Irksome at present more especially when our Complaints against an Injust and unequal tax are endeavoured to be Construed into an Insurection when our Militia after being harrased with long and fataguing duty on the frontiers, and by the express order of the

war department as well as the Executive of the States of Virginia and Pennsylvania to have thier Accounts mangled and tortured at the Sovereign pleasure of Mr Knox, is not a very agreeable Circumstance, that a part of the acounts Should be Settled and paid whilest others for Simular Services are Rejected can only be ascribed to the Same Cause that adopted and Rendered the funding System Mysterious but it is not so much my design to Criticize on the proceedings of the goverment as to point out the danger to which both the goverment and us are exposed, nor would I have mentioned the Circumstances alluded to above, but to Shew that it will have a tendency to Irritate the minds of the people here and alienate theire affections from the goverment. you know our Situation well, and the disposition of the British Can not be a secret to you, upon the appearance of Coercive Measures by our goverment to enforce the Excise the Bretish will offer us protection, you may think of this as you please; but the Subject is freely Spoken of at this time among the people and I am not Certain whether there are not Bretish emissarys at this moment in the Country to Sound the minds of the people on that Subject in all the Conversations I have had thereon, this appears to be the general Opinion, that if the British will give us a free trade on the Messepipie [(]unless the Same Can be obtained through the means of our own goverment) every man without exception that I have heard give an Opinion declares in favour of becoming a British Subject, at all events you know that if we ask the British to extend their goverment to us they will Recaive us thankfully. to prevent this is the object of the present address. and I declare most Solemnly that I have no design either to do wrong or to hurt your feelings, but from the purest motives to express my Ideas of this business, in order then to quiet the minds of the people, direct that immediate payment be maid for thire Services, its not improbable that Militia Services may be again necessary, Recommend to the Legislatuer a repeal of the Excise law at least so far as either an immediate Repeal or as Soon as an Equal System Can be substituted in its place but let a certain day be fixed beyound which the operation of that Law Shall not pass. if a direct tax is thought impracticable recommend a Stamp duty this may be so Regulated that it will apply equally, paid with Conveniency and be as productive as the Excise. the people are not so much governed by prejudice as the ingenious

Secretary seems to Imagine the word Stamp duty will be as agreeable to the freemen of america as that of Excise—obtain possession of detroit and Niagara, this may be done two ways, first by a non Importation act, or secondly by raising an army Competent to the Service the first is no doubt the eligible at the same time a small force of five or six thousand active woods men may be Necessary to Cover the frontier untill the non Importation act has its desired effect. I believe the publick service would not be Injured if the present Commander in Chief of the troops Could be provided for in some other way and Genls Hand or Irvine appointed to the Command, you may probably think this Improper to be Communcated, but it Can be kept a Secret. I assure you on my part I will not mention it to any person but your self and Im sure you will not divulge it. if vouleentiers should be Required from the frontiers of Pennsylvania and Virginia nixt Campaign Genls Jams wood notwithstanding he lives at Richmond has the Confidence of the people here. I Subscribe My Self as in fact I am a

Genuine federalist


P.S. It may be objected that a non-importation act would injure the Revinue to this I answer that the effect would be only temporary and scarcely be felt, because, every Merchant whose Circumstances would admit would import from Holland and other Countries, besides the small embarrassment the act would create would try the abilities of the Secretary and ascertain beyond a doubt whether he possess talents adeqate to the object of his appointment The army in general stands in need of a purgation, the greater part of the Officers are ill chosen and the men are worse; but I suppose the pay would not procure better, it’s said Billey Faulknier is to have a Majority, if so, you will not have an officer in the army under that rank fit for the service.

